                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


PETER VASQUEZ,                                Case No. CV-18-144-M-DLC-JCL

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

CODY DOYLE ET AL,

                      Defendants.



        IT IS ORDERED AND ADJUDGED that judgment is entered against
 Defendants in favor of Plaintiff in the amount of Seven Thousand Five Hundred
 Dollars ($7,500.00), inclusive of all damage claims and costs, which costs include
 but are not limited to attorney’s fees.

        Dated this 29th day of November, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
